ORIGINAL                                            11/16/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 20-0354



                                           DA 20-0354


 IN RE THE MARRIAGE OF:                                                      FILED
 JILLIAN M. KNOLL,
                                                                              NOV 1 6 2020
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana
               Petitioner and Appellee,
                                                                         ORDER
        v.

 BUDDY D. VALENTINE,

               Respondent and Appellant.



       Appellant Buddy D. Valentine has filed a motion for a 90-day extension of time
within which to file his opening brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant's brief shall be
filed onDoArTbE
              efp
                ortehiJsailar2;2a6y,0
                                    2f
                                     02N1o.vember,
                            ‘r)-•
                                                     2020.
                                                        For the Court,




                                                                     Chief Justice